            Case 7:20-cv-00276-KMK Document 20 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GARY SPARAGO,
                      Plaintiff,

       V                                                   CERTIFICATE OF SERVICE
                                                           Case No. 7:20-CV-00276

BEAVER MOUNTAIN LOG HOMES, INC.,
                      Defendant.


I hereby certify that on July 31 ,2O2O,l electronically filed the following document with the
Clerkoithe UhiteO StatesbistrictCourt, Southern Districtof NewYorkusingtheCM/ECF
system:
       1.   Reply Memorandum of Law ln Further Support of Motion to Dismiss Amended
            Complaint

which sent notification of such filing to the following
       Brian H. Brick, Esq.-       nbrick   brickl            and                 mail.co


                                                                    \
                                                     M.O     ra
